Title: To George Washington from Abraham Bosomworth, 11 July 1758
From: Bosomworth, Abraham
To: Washington, George



Dear Sir
Camp at Rays Town 11th July 1758

I recd your favor of the 6th and Communicated the Contents to Colonel Bouquet; I acquainted you in my last of a Party of 24 Indians being gone off to Fort Du Quesne, when they come near the Place they will divide into two or three small Parties by which means we shall have the greater Chance of getting a Prisoner, I expect them back in 14 days when I hope to send you good news; I really believe the French are but weak & that there are few Indians at Du Quesne tho’ Moskingo is so far distant that there’s little Dependance upon the Intelligence we receive from that Quarter, I hear Paris has Caried the Indians who took the Scalp in all 17 down to Fort Loudoun & is now on the road to this place; Majr Lewis arrived here last night Colo. Bouquet is mightily pleased with their Dress. I am Dr Sr your most Obedt Servt

A. Bosomworth

